Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-70 allowed.
             The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 14-16 of the response, filed 04/25/2022, with respect to the rejection(s) of claims 1-50 under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement/the rejection(s) of claims 1-6, 8-12, 14-21, 25, 26, 27- 32, 34-38, 40-45, 49, and 50 under 35 U.S.C. § 102(a)(1) as anticipated by Sato et al (US 2009/0194504)/ the rejection(s) of claims 13, 22-24, 39, and 46-48 under 35 U.S.C. § 103 as obvious from Sato in view of Yoshizaki et al (U.S.2016/0153095)(particularly the arguments that the proviso recited in claims 1 and 27 excluding diethanolamine is adequately supported by the application as originally filed; Sato does not disclose a polishing composition that does not include an oxidizing agent as recited in amended claims 1 and 27 because the oxidizing agent is an essential component of the abrasive composition described in Sato) have been fully considered and are persuasive.  The rejection(s) of claims 1-50, as set forth in the office action dated 02/03/2022, has been withdrawn. The reason for allowance of claims 51-70 has been stated in the office action dated 02/03/2022

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713